TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00787-CR


Ruby Irisanna Hatcher, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53,775, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Ruby Irisanna Hatcher waived her right to trial by jury and pleaded guilty
to intentionally or knowingly causing bodily injury to a child.  Tex. Pen. Code Ann. § 22.04(a)(3),
(f) (West 2003).  The court assessed punishment at imprisonment for ten years.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  
A copy of counsel's brief was delivered to appellant, who also exercised her right to
file a pro se brief.  In her pro se brief, appellant urges that she did not receive constitutionally
effective assistance of counsel at trial.  Specifically, she contends her attorney: (1) failed to acquaint
himself with the law applicable to this case; (2) failed to conduct an independent investigation; (3)
failed to request an evidentiary hearing regarding appellant's statement; (4) failed to "give true
counsel," that is, failed to adequately explain the proceedings to appellant;  (5) failed to "counsel a
guilty plea," a contention similar to the previous one; (6) "struggled to serve two masters," by which
she asserts that counsel tricked her into inculpating herself; and (7) "gave biased opinions which
greatly hindered his zeal to represent me," by which she complains that counsel was biased against
women generally and working women in particular.  Most of these allegations concern matters that
are outside the appellate record.  Appellant cannot, on the present record, overcome the strong
presumption that counsel's conduct fell within the wide range of reasonable professional assistance. 
See Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994).
We have reviewed the record, counsel's brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.


  
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   July 11, 2003
Do Not Publish